Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit99-B.8.80 AMENDMENT NO. 2 TO PARTICIPATION AGREEMENT AMONG PIONEER VARIABLE CONTRACTS TRUST, ING LIFE INSURANCE AND ANNUITY COMPANY, RELIASTAR LIFE INSURANCE COMPANY, RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK, PIONEER INVESTMENT MANAGEMENT, INC. AND PIONEER FUNDS DISTRIBUTOR, INC. THIS AMEMDMENT NO. 2 TO THE PARTICIPATION AGREEMENT (the Amendment) is made and entered into as of the 15th day of August, 2007 by and among Pioneer Variable Contracts Trust (the Trust), ING Life Insurance and Annuity Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York (collectively, ING), Pioneer Investment Management, Inc. (PIM) and Pioneer Funds Distributor, Inc. (PFD) (collectively, the Parties). WHEREAS , the Parties entered into a Participation Agreement dated July 1, 2001 (the Participation Agreement) and as amended on May 1, 2004; and WHEREAS , the Parties now desire to modify the Participation Agreement as set forth below; NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth, and intending to be legally bound, the Parties agree that the Participation Agreement be amended as follows: 1. ING USA Annuity and Life Insurance Company (ING USA) and its Separate Account B are added as a Party to the Participation Agreement. 2. Schedule A of the Participation Agreement is hereby deleted and replaced with Schedule A attached hereto and dated August 15, 2007. 1 of 3 IN WITNESS WHEREOF , the Parties hereto have caused this instrument to be executed by their duly authorized signatories as of the date and year first above written. Pioneer Variable Contracts Trust ING Life Insurance and Annuity Company By its authorized officer, By its authorized officer, By: By: Name: Name: Michael C. Eldredge Title: Title: Vice President ReliaStar Life Insurance Company ReliaStar Life Insurance Company of New York By its authorized officer, By its authorized officer, By: By: Name: Name: Title: Title: Pioneer Investment Management, Inc. Pioneer Funds Distributor, Inc. By its authorized officer, By its authorized officer, By: By: Name: Name: Title: Title: ING USA Annuity and Life Insurance Company By its authorized officer, By: Name: Title: 2 of 3 SCHEDULE A ACCOUNTS, CONTRACTS AND PORTFOLIOS SUBJECT TO THE PARTICIPATION AGREEMENT As of August 15, 2007 Name of Separate Account Portfolios and Class of Shares Available to Contracts ING Life Insurance and Annuity Company: Variable Annuity Account B Variable Annuity Account C Variable Annuity Account F Variable Annuity Account I Separate Account D Variable Life Account B Variable Life Account C Variable Life Account I ReliaStar Life Insurance Company Separate Account N ReliaStar Life Insurance Company of New York Separate Account NY-B ING USA Annuity and Life Company: Separate Account B Pioneer Equity-Income VCT Portfolio (Class I and Class II) Pioneer Fund VCT Portfolio (Class I and Class II) Pioneer High Yield VCT Portfolio (Class I and Class II) Pioneer Mid-Cap Value VCT Portfolio (Class I and Class II) 3 of 3
